            Case 1:19-cv-04230-JGK Document 48 Filed 11/21/19 Page 1 of 1
                               ADAM B. SHERMAN, ESQ.
                            THE EMPIRE STATE BUILDING
                            350 FIFTH AVENUE, SUITE 7710
                             NEW YORK, NEW YORK 10118
                                     917-526-1213

                                                                      November 21,2019

  VTA ECF

  Honorable John G. Koeltl
  United States District Court
  Southern District of New York
  500 Pearl Street, Courtroom 14A
  New York, NY 10007

  Re:    Abel Solis, et al. v. ZEP LLC, et al. Case No. I: 19-cv-4230-JGK
         Defendants' Request to Adjourn the Evidentiary Hearing Before Your Honor

  Dear Judge Koeltl:

          I am counsel for all Defendants in the above-referenced action. I write to respectfully
  request a brief adjournment of the evidentiary hearing currently scheduled for November 26,2019
  at 4:30pm. The reason for this adjournment request is that individual Defendant Sayem Islam
  recently had his grandfather pass away. We therefore respectfully request an alternate date for the
  evidentiary hearing.

         Plaintiffs' counsel has consented to this request and has noted that he will be away and
  unavailable for the hearing from January 8 through January 17, 2020. I am unavailable December
  3, 2019 because I was called for jury duty for that date.

         I thank the Court for its consideration.

                                                               Respectfully submitted,

                                                               Isl Adam Sherman
                                                                  Adam Sherman




  cc:    All counsel of record (via ECF)            AOJ0U/L,~(O               vo      f   IL tOfiJ'

                                                    Jtf.rvvAA)'      J-~     .?C)--0
                                                                                    J
                                                                                           A, J       JO;]QAl""'-


USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#
DATE FILED:-·  .Jl::..~-f9"---~                                                                               J
